Title: Magna Britannia: Her Colonies Reduc’d, [January–February 1766]
From: 
To: 


Among the methods Franklin used during the winter of 1765–66 to gain support for the repeal of the Stamp Act was the private circulation of a political cartoon. As his grandson, William Temple Franklin, explained this “emblematical design” many years later, it was “intended to represent the supposed state of Great Britain and her colonies, should the former persist in her oppressive measures, restraining the latter’s trade, and taxing their people by laws made by a legislature in which they were not represented.” The design was engraved on a copper plate, Franklin’s grandson wrote, and the colonial agent “had many of them struck off on cards, on the back of which he occasionally wrote his notes. Copies were also printed on a half sheet of paper with an “Explanation” and an appropriate “Moral.”
A familiar symbol of British power was that of the female figure Britannia seated on the globe with a spear in one hand and a shield emblazoned with the Union Jack in the other. Franklin’s cartoon depicted a very woe-begone Britannia on the ground beside the globe, her dismembered arms and legs strewn before her, each inscribed with the name of a colony or group of colonies, her shield lying flat beside her, and her spear, having first pierced the leg inscribed “New Eng,” aimed at her own breast. Her eyes and the stumps of her arms are raised  imploringly to heaven, and in the distance a fleet of merchant ships is tied up with brooms at their mastheads. A ribbon displays the motto: Date Obolum Bellisario, “Give a penny to Belisarius.”
Temple Franklin stated flatly that his grandfather had “invented” this somewhat gruesome design, and this originality was long accepted. In 1956, however, Wilmarth S. Lewis, editor of The Correspondence of Horace Walpole, discovered in the magnificent collection of eighteenth-century British prints he and Mrs. Lewis had brought together at their home in Farmington, Connecticut, a 1749 version of the dismembered Britannia, from which Franklin had clearly derived his idea. Later Mrs. Lewis found another print in the collection, this one of 1756, in which the British lion is suffering similar mistreatment. In the 1749 print (reproduced here as Figure 1), Britannia’s arms, labeled “Cape Breton” and “Gibraltar,” lie on the floor “and she is being disembowled for good measure.” In the 1756 print (Figure 2) the lion has lost a paw labeled “Minorca,” and will shortly lose two others identified as “Nova Scotia” and “Oswego.”
   
   
In recognizing Franklin’s indebtedness to the creators of these two prints it should not be overlooked that as far back as 1754—almost certainly before he could have seen the Britannia cartoon of 1749 in England—he himself had used the pictorial device of a dismembered living body to symbolize a dismembered political community. His “Snake Cartoon,” printed in the Pennsylvania Gazette, May 9, 1754, a few weeks before the Albany Congress began to consider a plan for intercolonial union, showed a dissected snake, whose segments were identified as the different colonies. Beneath the drawing Franklin admonished his readers succinctly: “Join, or Die.” The use of Britannia as the central figure of his Stamp Act cartoon, however, is strong evidence that his immediate source was the British print of 1749.
Franklin may possibly have had his engraving made and have started to use the prints before the end of 1765. No surviving document of that year, however, mentions the cartoon, nor indeed does any until nearly the end of February 1766. Probably its appearance and use should first be associated with Franklin’s stepped-up newspaper campaign against the Stamp Act in January 1766 and with the generally increased tempo of activity shown by all opponents of the law in London after Parliament reassembled January 14 following the holiday recess. This account of the cartoon is therefore placed at the end of that month but without specific dating.
The fullest study of Franklin’s cartoon itself and of later reproductions of it is a paper by Edwin Wolf, 2nd, published in the Proceedings of the American Philosophical Society in 1955, and the present editors are indebted to Mr. Wolf for much of what follows here.
Franklin seems not to have mentioned his cartoon in any letter to America until after the crucial vote in favor of repeal passed in the Committee of the Whole on February 22. Two days later in a postscript of a letter to David Hall he wrote: “I enclose you some of the Cards on which I have lately wrote all my Messages; they are to show the Mischiefs of reducing the Colonies by Force of Arms.” On February 27 he enclosed “a few of my Political Cards” with a letter to Deborah, and on March 1 he did the same to his sister Jane Mecom in Boston, explaining somewhat more fully that it was on these cards that “I wrote my Messages during the Time, it was debated here whether it might not be proper to reduce the Colonies to Obedience by Force of Arms: The Moral is, that the Colonies might be ruined, but that Britain would thereby be maimed.”
Franklin apparently sent copies of his cartoon to others in America, for Joseph Galloway wrote William Franklin on April 29: “I suspect the Print inclosed by Mr. Fn. to me and several others is his own. Quere. It is certainly a good one. Explains the Subject deeply. The Launce from the Thigh of New Eng. pointed at the Breast of Brittannica is striking, as is indeed every other Emblem. If you have not one inclosed to you keep it, if you have please to return it by the Bearer.”
Only one example of Franklin’s original cartoon seems to have survived. This is neither a “card” in the usual meaning of that word, nor a half-sheet of paper with the “Explanation” and “Moral” printed on it as Temple Franklin described the alternative form his grandfather had used. It is an impression of the print alone, made on a piece of paper just over three inches high and almost an inch shorter than a page of the present volume is wide. The paper has the common Pro Patria watermark that appears on many of the letters Franklin wrote during these years. The Library Company of Philadelphia, the owner of the print, acquired it in 1785 in a folio scrapbook formerly belonging to the artist and antiquary, Pierre Eugène du Simitière (c.1736–1784). Notations in du Simitière’s handwriting, obviously made during Franklin’s lifetime, attest to the origin and nature of the print. It is reproduced here as Figure 3.
   
Since this copy of the cartoon is not accompanied by the “Explanation” and “Moral” that Temple Franklin said appeared with many of the originals, those two paragraphs are reprinted here from the first Temple Franklin edition of his grandfather’s works, the earliest version of their texts known to have survived.
Just as happened with Franklin’s Snake Cartoon, his Stamp Act Cartoon was copied and used again several times. What may well have been the first such reproduction was done in Philadelphia, quite possibly, as Wolf suggests, in the late summer of 1767, after news of the Townshend Acts had reached the colonies, or during the next year or so, when Americans were discussing and adopting non-importation agreements. The drawing of the cartoon is a close copy of the original, the principal difference being that in the Philadelphia copy the ships in the background are shown in considerably more detail and the water in which they lie is fully indicated. This redrawing, reproduced from the copy in the American Philosophical Society, appears here as Figure 4. Not reproduced in the present illustration, however, are the very long “Explanation” and “Moral” printed on the same sheet. The “Moral” is almost word for word identical with that reprinted here from Temple Franklin, but the “Explanation” is so much longer and more elaborate that, although it was probably written by someone other than Franklin, it is reprinted here under the heading “Philadelphia ‘Explanation.’”
   

Wolf has located and reproduced in his article three other versions of Franklin’s cartoon, none of which, however, are illustrated here. The first is a very close copy printed as part of the frontispiece to The Political Register for December, 1768, facing p. 321. Below the drawing of the dismembered Britannia is another cartoon in which Britannia, her “Weakness” exposed, is being stabbed in the rear by a Frenchman’s sword. The two cartoons introduce an article violently attacking Lord North, especially for his allowing France to take Corsica. Of the other two versions known to have been made during Franklin’s lifetime, one is a modified copy with a French inscription on the back stating that when Franklin departed from England in 1775 he left copies of the card with the ministers and other public figures to remind them of the dangerous course they were pursuing. The last of these versions is a large Dutch adaptation, probably made in 1780 as part of an anti-British campaign of that year.
 
  I
[January 1766?]
Explanation.
  Great Britain is supposed to have been placed upon the globe; but the Colonies, (that is, her limbs,) being severed from her, she is seen lifting her eyes and mangled stumps to heaven; her shield, which she is unable to wield, lies useless by her side; her lance has pierced New England: the laurel branch has fallen from the hand of Pennsylvania: the English oak has lost its head, and stands a bare trunk, with a few withered branches; briars and thorns are on the ground beneath it; the British ships have brooms at their topmast heads, denoting their being on sale; and Britannia herself is seen sliding off the world, (no longer able to hold its balance) her fragments overspread with the label, Date Obolum Bellisario.
  The Moral.
History affords us many instances of the ruin of states, by the prosecution of measures ill suited to the temper and genius of their people. The ordaining of laws in favor of one part of the nation, to the prejudice and oppression of another, is certainly the most erroneous and mistaken policy. An equal dispensation of protection, rights, privileges, and advantages, is what every part is entitled to, and ought to enjoy; it being a matter of no moment to the state, whether a subject grows rich and flourishing on the Thames or the Ohio, in Edinburgh or Dublin. These measures never fail to create great and violent jealousies and animosities between the people favored and the people oppressed: whence a total separation of affections, interests, political obligations, and all manner of connections, necessarily ensue, by which the whole state is weakened, and perhaps ruined for ever!
 
II
[1767–1768?]
  Philadelphia “Explanation”
The above Prophetical Emblem, of what wou’d be the Miserable State of Great Britain and her Colonies, Shou’d She persist in restraining their Trade, distroying their Currency, and Taxing their People by Laws made by a Legislature, where they are not Represented.
The Author with a Sagacity and Invention natural to himself, has compriz’d in one View, under the Character of Belisarius, the late Flourishing State of Great Britain, in the Zenith of Glory and Honour; with her Fall into the most Abject State of Disgrace Misery and Ruin. Belisarius was one of the Greatest Heroes of the Antients. He lived under Justinian the Emperor: He Gain’d a Victory over and concluded an Honourable Peace with Cabades King of Persia, Took Carthage and Subdued Gilimes the Usurper of the Crown of the Vandals, Overthrew Vitiges and refused the Throne of the Goths when offer’d to him; Rebuilt the Walls of Rome after they were distroy’d by Totila, and performed many other Military Atchievements too tedious to enumerate. In this Part of his Character is represented the late Succesful and Flourishing State of Great Britain, which Aided the King of Prussia against the Powerful Armies of Hungary and Russia; Supported Portugal against the Spaniards, and reduc’d France and Spain to the most Advantageous Terms of Accommodation.
  By the latter Part of Belisarius’s Life is represented the Unhappy and Miserable State of Great Britain, should the late Measures against America take Place. This General at length being Accused of a Conspiracy against Justinian, That Emperor barbarously Ordered his Eyes to be pulled out, which reduced him to the Greatest Poverty, and Obliged him to Subsist on the Alms of others. The Motto is also Stricking, and elegantly Expressive of this Truth Date Obolum Belisario—Give Poor Belisarius a Penny.
View the Countenance of Great Britain under this Character, and you Percieve nothing but Abject Despondency: Her Eyes, and the Stumps of her mangled Arms raised towards Heaven in Vain. Behold her Colonies, the Source of Her Commerce, Wealth and Glory, Separated from her Body, and no longer Useful to her. The Famous English Oak Diprived of the Wide Extended Top and late flourishing Branches, save a few, and those with its Body witherd and Decay’d. The Ground Beneath it producing nothing but Bryars and Thorns, The British Ships, the Instruments of her Trade, with Brooms on their Topmasts, denoting that they are Advertized for Sale, being no longer either necessary or Useful to her People. Her Sheild which she is incapable of Weilding, laying useless by her. The Lawrel Branch droping from the hand of Pennsylvania, which She is renderd unable to retain. And in Fine, Britania herself Sliding of[f] the World, no longer Courted by the Powers of Europe; No longer Able to Sustain its Ballance; No longer respected or Known among Nations.
